DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the CON of application number 16/709,735 filed on 12/10/2019 which is now a US Patent number 11,146,658 B1, and which was a CIP of application number 16/526,160. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/526,160, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The independent claims in the current application introduce the concept of Stem Service analogous to stem cells which can morph into other cells. This concept is absent in the parent application for which the current application is a CIP. Parent application does not include “stem service” or morphing stem service into a micro service as claimed in the CIP. The independent claims in the current application do not receive priority benefits from the parent for the above reasons. 

Terminal Disclaimer
The terminal disclaimer filed on 8/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date f the patent granted on the parent application has been reviewed and is accepted. The terminal disclaimer has been recorded. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Matthew Tropper on 8/11/2022. 
The claims should be amended to read as follows:

1. (Currently Amended) A method comprising: 
	routing a service request to a first stem service of a plurality of stem services disposed in a system when a first micro service of a plurality of micro services disposed in the system cannot process the service request; 
	determining whether there exists a second micro service of the plurality of micro services that can process the service request; and 
	if there is no second micro service that can process the service  request, morphing the first stem service into a micro service that can process the service request.



7. (Currently Amended) The method of claim 1, wherein the the micro service that can process the service request comprises loading rules stored in the first stem service.

8. (Currently Amended) A system comprising: 
	one or more processors; and 
	memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: 
		routing a service request to a first stem service of a plurality of stem services disposed in the system when a first micro service of a plurality of micro services disposed in the system cannot process the service request; 
		determining whether there exists a second micro service of the plurality of micro services that can process the service request; and 
		when there is no second micro service that can process the service  request, morphing the first stem service into a micro service that can process the service request.

14. (Currently Amended) The system of claim 8, wherein the morphing the first stem service into the micro service that can process the service request comprises loading rules stored in the first stem service.
15. (Currently Amended) A non-transitory
	routing a service request to a first stem service of a plurality of stem services disposed in a system when a first micro service of a plurality of micro services disposed in the system cannot process the service request; 
	determining whether there exists a second micro service of the plurality of micro services that can process the service request; and 
	when there is no second micro service that can process the service  request, morphing the first stem service into a micro service that can process the service request.

16. (Currently Amended) The non-transitorythe computer, cause the computer to perform a method further comprising establishing a minimum number of stem services to be active in the system.

17. (Currently Amended) The non-transitorythe computer, cause the computer to perform a method further comprising determining a number of stem services active in the system.

18. (Currently Amended) The non-transitorythe computer, cause the computer to perform a method further comprising determining if a number of stem services active in the system is less than a minimum number of stem services to be active in the system.

19. (Currently Amended) The non-transitorythe computer, cause the computer to perform a method further comprising spinning up a stem service if a number of stem services active in the system is less than a minimum number of stem services to be active in the system.

20. (Currently Amended) The non-transitorythe micro service that can process the service request comprises loading rules stored in the first stem service.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments and based on parent prosecution history, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims in combination with the other elements presented. 
The prior art of record Gowda et al. (US 2017/0374180 A1) uses the same analogy of stem cells or stem service (Brick Daemon, BD) as the basis for building run time blocks for any application in a system where the BD is transformed into a routing protocol application or some other user defined application, [see Par.[0017], [0088], [0101]]. However, Gowda reference does not teach all of the limitations in the independent claims in the manner and sequence recited. Another pertinent reference along the lines of morphing by refactoring monolithic applications into reconfigurable applications is Mark Grechanik (US 8,181,153 B2), but fails to teach all of the limitations in the independent claims in the manner and sequence recited. These limitation distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441